Title: To George Washington from Elisha Sheldon, 13 December 1780
From: Sheldon, Elisha
To: Washington, George


                        
                            Sir
                            Hartford Decr 13th 1780
                        
                        Agreable to your Excellency’s orders of the 27th ulto I marched my Regt on the way to Colchester for winter
                            Quarters. When we had arrived at Danbury, I rode forward to Hartford to wait on His Excellency the Governor and the
                            Assembly. I soon found that there was no Forage provided for the Public at Colchester, & that even some of the
                            public Stables had been removed to Lebanon for the Accommodation of the French Horse at that place. There Circumstances,
                            added to a Resolve of the Legislature of the State to Quarter my Regt in different Towns, has induced me to halt the Regt
                            for the present at Waterbury and in its Vicinity ’till your Excellency’s further pleasure can be known. I am well
                            convinced that the Troops cannot be well Accommodated in the Towns which have been pointed out by the Assembly for which
                            reason I have recommended to them the Towns of N. Hampton Hartfield
                            & Hadley in the state of Massachusetts, lying on Connecticut River about 18 mils above
                            Springfield; in those Towns we shall be more Compact, have a much better prospect of obtaining supplies of forage, and be
                            near the Magazines and Artificers at Springfield—The Governor seems to be anxious for such a movement, for which reason
                            the Regt will not be Cantoned as directed by the Assembly untill we hear further from your Excellency. 
                        I am Anxious to have your Excellencys orders Respecting the Stages of Expresses from my Regiment, as some
                            more effectual steps must be taken to supply them with Forage &c. if they are Continued. I have the Honor to be
                            with the greatest Regard your Excellencys most obt & very Humble servt
                        
                            Elisha Sheldon Col. 2d L.D.
                        
                    